— Appeal by the People from an order of the Supreme Court, Kings County, dated June 30, 1975, which granted defendant’s motion to suppress certain physical evidence. Order reversed, on the law and the facts, and motion denied. In our opinion, the search conducted here by the customs patrol officer at the Brooklyn pier was a "border search” and was proper in all respects (see United States v Glaziou, 402 F2d 8; Henderson v United States, 390 F2d 805, 808; People v Dworkin, 36 AD2d 430, affd 30 NY2d 706). Martuscello, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.